Citation Nr: 1107290	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970. 
He was awarded the Purple Heart for wounds received in action on 
January 21, 1970.  He was also awarded a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In February 2009, the Board remanded the case.   In 
March 2010, in pertinent part, the Board denied an initial rating 
in excess of 70 percent for PTSD.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand (JMR), the Court, in a November 2010 
Order, vacated the Board's decision regarding the matter of an 
initial rating in excess of 70 percent for PTSD and remanded the 
matter to the Board.


FINDING OF FACT

The Veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which a veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, there has not been a 
material change in the disability level and a uniform rating is 
warranted.

The Veteran was afforded a VA examination in October 2003.  At 
that time, he indicated that he would get depressed, would not 
want to go outside, and would hyperventilate.  He also indicated 
that he had daily thoughts of Vietnam.  Mental status examination 
revealed that the Veteran looked older than his stated age.  He 
was casually dressed and appropriately groomed.  He acknowledged 
suffering from extreme anxiety and depression.  He denied the 
presence of auditory or visual hallucinations or other psychotic 
processes.  He also denied the presence of paranoia, delusions, 
or ideas of reference.  He evidenced difficulty with attention 
and calculations.  He was unable to complete serial 7's.  He also 
had difficulty with intermediate memory and was only able to 
recall 2/3 objects previously named upon three minute recall.  He 
was found to be able to think on a concrete level and his social 
judgment as assessed via hypothetical situations was deemed good.  
He was able to extrapolate 2/3 proverbs.  He denied homicidal 
ideation.  He stated that he had a history of suicidal ideation 
in the last, but denied any at the present time or any suicide 
attempts.  He reported that his mood was kind of anxious.  His 
affect was appropriate to context and setting.  He admitted that 
he had misused Valium.  He also admitted to excessive alcohol 
consumption as well as marijuana use.  Psychodiagnostic testing 
was performed which confirmed the diagnosis of PTSD.  It was 
determined that the Veteran was competent to handle his own 
finances.  The examiner opined that the level of severity was 
moderate to moderately severe.  The global assessment of 
functioning (GAF) was 48 and had ranged from 48 to 55 in the past 
year.  

VA records reflect that in March 2004, it was noted that the 
Veteran was enrolled in a PTSD program.  In May 2004, it was 
noted that the veteran was on Trazadone for sleep disturbance.  
The Veteran also continued to report having anxiety.  He was 
subsequently counseled for alcohol and drug use, which he stated 
that he used to self-medicate.  

In a March 2005 report, Charles W. Armistead, M.D., indicated 
that the Veteran reported being unable to work due to his 
inability to focus.  He also related that he had nightmares 
related to his service.  Although it took a lot of provocation to 
get him angry, when angered he would "go."  He related that he 
had problems with memory.  He appeared depressed.  He did not 
deal well with people, did not like crows, had no marriage plans, 
did not go out, and did not see anyone.  He reported that he 
slept with one eye opened and had loaded guns throughout his home 
and in his car.  Mental status examination revealed that he was 
oriented in all spheres.  His recent memory was defective.  He 
handled abstractions fairly well and his recall was adequate.  He 
employed avoidance techniques and had a loss of interest.  In the 
past, he had had some homicidal and suicidal ideation.  He was 
very opinionated.  He had anxiety and panic attacks, depression, 
marked social withdrawal, constriction of interests, and was not 
psychotic.  The diagnosis of PTSD was confirmed and this 
physician agreed that the Veteran was competent to handle his own 
finances.  His GAF was 40-45.  

In August 2009, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported having chronic daily, severe 
anxiety as evidenced by severe panic (monthly), restlessness, 
irritability, muscle tension, fatigue, insomnia, loss of 
consciousness, feeling on edge, racing thoughts, bad daydreams, 
fears of losing control, fear of heart attack, isolation, fear of 
something terrible happening, racing heart, chest pain, taming of 
extremities, trembling, and difficulty breathing.  The Veteran 
had on a moderate basis derealization, depersonalization, fear of 
passing out, fear of looking foolish, fear of criticism, upset 
stomach, constipation, diarrhea, sweating, lump in his throat, 
weak legs, head/back/neck pain, hot flashes, and cold chills.  He 
also indicated that he had moderate depression; severe 
frustration; loss of interests, motivation, appetite and sleep; 
moderate suicidal ideation (which he later denied); hopelessness; 
poor self image; health worries; loss of sex drive; and mild 
indecision.  There had been no suicidal gestures or attempts.  
The Veteran stated that he last worked in 2002 and that he lost 
that job after 5 years due to failing a drug test.  Since then he 
had worked short term jobs putting up metal buildings.

The examiner indicated that there was a mild impairment in 
substance abuse; moderate impairment in time lost from work; 
moderate impairment in social relationships (he basically had one 
friend); moderate impairment in daily living and leisure 
activities; moderate impairment in violence and assaultiveness; 
moderate impairment in metal disorders and current medication; 
and severe impairment in marital and family relationships.  
However, elsewhere in the report, the examiner noted that there 
was actually severe impairment of marital and family 
relationships and moderate impairment in social relationships.  
The examiner indicated that the Veteran had no contact with his 
three children, but had contact with his siblings.  He basically 
had one younger friend with whom he drank beer on a daily basis 
at a deer camp.  He did not like crowds or social events.  

Mental status examination revealed that the Veteran was logical 
and linear in his thought and the content of speech was 
appropriate and well connected to the topic of discussion.  
Speech was intense with depressed mood.  There were no delusions 
or hallucinations.  Eye contact was good and the Veteran was 
forthright in his interview.  His behaviors were appropriate to 
context.  Suicidal and homicidal thinking was admitted and then 
denied.  Plans, means, and intent were absent.  Personal hygiene 
was good.  Activities of daily living were assessed as good.  The 
Veteran was oriented times four.  Long term memory, short term 
memory, and functional test of memory were good.  Attention and 
concentration were also good.  Obsessions and compulsions or 
rituals were present, but mildly intrusive, such as counting 
people at the deer camp that he attended.  Affect was mildly 
restrictive.  Panic symptoms were pronounced.  The veteran 
exhibited depression with disturbed sleep and anhedonia.  
Prominent anxiety symptoms including disturbed dreams, excessive 
worry, and fears were present and pronounced.  Impulse control 
was good.  Effect on motivation and mood was pronounced.  Quality 
of sleep was poor with multiple waking.  Insight was demonstrated 
and judgment was good.  Intelligence was high average.  

Further psychiatric testing was completed.  The diagnosis of PTSD 
was confirmed.  There were secondary diagnoses of depressive 
disorder as well as alcohol and cannabis dependence which were 
secondary to the PTSD.  The examiner noted that the Veteran's use 
of alcohol and cannabis was a form of self-medication for his 
PTSD.  The GAF was 50.  The examiner indicated that the Veteran 
had suicidal/homicidal ideation, panic, no sober friends, was 
unable to keep a job, and had conflicts with family.  The Veteran 
was competent to handle his finances.  The examiner further 
stated that the Veteran was uptight for the entire interview and 
became dissociated while discussing his Vietnam experiences.  The 
examiner also advanced that the Veteran had lost his ability to 
form close relationships.  He had a loss of adaptability for job, 
school, family, friends, and other areas.  The Veteran lost the 
ability to work effectively, to interact appropriately with 
family and friends, and to sustain employment.  

Recently, in December 2010, Estelle R. Hutchinson, MBA, CRC, a 
vocational rehabilitation consultant, reviewed the Veteran's 
records and provided an opinion regarding his functioning 
abilities.  With regard to friends, it was noted that he had a 
few friends, but otherwise avoided going to town or being around 
people.  He spent a good part of his day consuming alcohol which 
was indicated in the record to be used to self-medicate his PTSD.  
He had not been employed since 2002.  Ms. Hutchinson indicated 
that the Veteran had been severely impaired due to PTSD since he 
last worked.  Since that time, he had sought medical management 
and the severe nature of his PTSD was documented.  It was also 
indicated that his ability to function in the work place was 
severely compromised.  She believed that the Veteran had been 
unable to secure of follow any type of gainful employment due to 
his PTSD since April 2003 (the date of service connection).

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.  A 50 percent rating 
is provided for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 70 percent rating for PTSD.  He 
seeks a total rating.  

During the course of the appeal, his GAF scores have ranged from 
40 to 55, indicative of moderate impairment to major impairment 
in several areas, such as work or family relations, judgment, 
thinking, or mood.  However, as discussed below, the Board finds 
that overall his functioning has exhibited some fluctuation 
during the appeal period, but has overall been shown to be 
totally disabling.

In viewing the cited criteria for a 100 percent rating, the 
Veteran does not have gross impairment in thought processes or 
communication.  He does not suffer from persistent delusions or 
hallucinations; he denied having these symptoms.  His behavior is 
not grossly inappropriate; he was appropriate on examination.  He 
is able to perform activities of daily living, including 
maintenance of minimal personal hygiene.  In fact, his hygiene 
has been noted to be good.  He is oriented to time and place.  
The Veteran has demonstrated some memory impairment, but he does 
not have memory loss for names of close relatives, own 
occupation, or own name.  

However, the Board is aware that the symptoms listed under the 
100 percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran need 
not demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In viewing the criteria for a 70 percent rating: occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
PTSD symptom versus a 100 percent rating total occupational and 
social impairment due to PTSD symptoms; the Veteran meets the 
criteria for a 100 percent rating, if afforded the benefit of the 
doubt.  The listed PTSD symptoms for a 100 percent rating are not 
shown; however, a close reading of the August 2009 VA 
examination, as supported by the other medical evidence of record 
including the recent 2010 medical report, shows that despite the 
lack of those specific symptoms, the Veteran is totally disabled, 
socially and occupationally, due to his PTSD.  The examiner 
indicated that he had a loss of adaptability for job, school, 
family, friends, and other areas.  His impairment was not 
characterized as having deficiencies, but rather of having an 
actual loss of adaptability.  This loss was shown to be total.  
Although some of the areas of functioning were only moderately 
impaired, he had lost his ability to form close relationships, 
only really retaining one drinking buddy, apparently for the 
purpose of non-sober daily behavior.  He also was unable to keep 
a job.  He was unable to interact appropriately either on a 
social or work level due to PTSD symptoms as well as his 
persistent alcohol and cannabis abuse, which were caused by his 
PTSD.  Thus, he was unable to function appropriately in a social 
or industrial environment.

In sum, while the criteria listed under the 100 percent rating 
were not specifically demonstrated, the overall conclusion that 
the Veteran is totally disabled due to PTSD has been indicated.  
In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, in affording the 
benefit of the doubt, the Veteran meets the criteria for a 100 
percent rating for PTSD, based on the overall conclusions 
indicated in the medical evidence, as set forth above.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


